        Case 1:20-cv-00712-ENV-RER Document 4 Filed 02/12/20 Page 1 of 1 PageID #: 24
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                      Eastern District of New York

Tiffany Taylor, individually and on behalf of all                   )
others similarly situated,                                          )
                                                                    )
                                                                    )
                            Plaintiff(s)
                                                                    )
                                                                    )
                                v.                                  )    Civil Action No. 1:20-cv-00712 ENV-RER
                                                                    )
Tipp Distributors, Inc.                                             )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Tipp Distributors, Inc.
                                           c/o Patrick R. Gordon
                                           4695 N Mesa St Ste 100
                                           El Paso TX 79912-6149




          A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you_
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ._
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Sheehan & Associates, P.C., 505 Northern Blvd Ste 311, Great Neck, NY 11021-
                                       5101, (516) 303-0552




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint._
You also must file your answer or motion with the court.
                                                                            Douglas C. Palmer

                                                                           CLERK OF COURT

            2/12/2020                                                       s/Kimberly Davis
Date:
                                                                                     Signature of Clerk or Deputy Clerk
